           Case 3:20-cv-01052-VAB Document 13 Filed 08/31/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT

--------------------------------------------------------------X
EILEEN MURRAY,                                                :
                                                              :
         Plaintiff,                                           :
                                                              :   Docket No. 3:20-cv-1052 (VAB)
v.                                                            :
                                                              :   EFC CASE
BRIDGEWATER ASSOCIATES, LP, AND                               :   ELECTRONICALLY FILED
BRIDGEWATER ASSOCIATES, LP                                    :
PHANTOM EQUITY INCENTIVE AWARD                                :
PLAN,                                                         :
                                                              :
         Defendant.                                           :
--------------------------------------------------------------X   August 31, 2020


    PLAINTIFF’S CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND

        Pursuant to D. Conn. L. Civ. Rule 7, Plaintiff, Eileen Murray (“Plaintiff”), hereby moves

for a two-week extension of time, up to and including September 16, 2020, to file an Opposition

to the Motion to Compel (ECF Doc. 12) filed by Defendants Bridgewater Associates, LP and

Bridgewater Associates, LP Phantom Equity Incentive Award Plan (collectively “Bridgewater”).

Plaintiff’s Opposition currently is due on September 1, 2020. Counsel for Bridgewater consents

to Plaintiff’s requested extension.

        The Plaintiff’s mother passed away late last week. As a result, Plaintiff and her counsel

require additional time to complete the Opposition. This is Plaintiff’s first request for an

extension of time to file her Opposition.




                                                        1

10968650v1
         Case 3:20-cv-01052-VAB Document 13 Filed 08/31/20 Page 2 of 3



Dated: New Canaan, CT               PLAINTIFF, EILEEN MURRAY
       August 4, 2020
                                    By: /s/ Brendan J. O’Rourke
                                    Brendan J. O’Rourke, Esq. (ct 00522)
                                    O’ROURKE & ASSOCIATES, LLC
                                    205 Main St. Suite 38
                                    New Canaan, CT 06840
                                    Tel. (203) 425-7660
                                    brendan@o-alaw.com


                                    Lorey Rives Leddy (ct# 19297)
                                    MURTHA CULLINA LLP
                                    177 Broad Street, 16th Floor
                                    Stamford, CT 06901
                                    Tel: (203) 653-5400
                                    Fax: (203) 653-5444
                                    lleddy@murthalaw.com




                                       2

10968650v1
         Case 3:20-cv-01052-VAB Document 13 Filed 08/31/20 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        This is to certify that, on August 31, 2020 a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all persons and counsel of record, as listed below, by operation of the Court’s
electronic filing system, or by mail to anyone unable to accept electronic filing as indicated on
the Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF
System.




                                                     /s/ Brendan J. O’Rourke.____________
                                                       Brendan J. O’Rourke (ct 00522)




                                                 3

10968650v1
